                                       Certificate Number: 12433-AZ-DE-035827045
                                       Bankruptcy Case Number: 20-02246


                                                     12433-AZ-DE-035827045




              CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on July 10, 2021, at 4:32 o'clock PM MDT, Ricky G. Pierceall
completed a course on personal financial management given by internet by Solid
Start Financial Education Services, LLC, a provider approved pursuant to 11
U.S.C. 111 to provide an instructional course concerning personal financial
management in the District of Arizona.




Date:   July 11, 2021                  By:      /s/Lance Brechbill


                                       Name: Lance Brechbill


                                       Title:   Teacher




Case 2:21-bk-02246-PS   Doc 19 Filed 07/14/21 Entered 07/14/21 08:41:03      Desc
                         Main Document    Page 1 of 2
                                       Certificate Number: 12433-AZ-DE-035827046
                                       Bankruptcy Case Number: 20-02246


                                                     12433-AZ-DE-035827046




              CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on July 10, 2021, at 4:32 o'clock PM MDT, Terri L. Pierceall
completed a course on personal financial management given by internet by Solid
Start Financial Education Services, LLC, a provider approved pursuant to 11
U.S.C. 111 to provide an instructional course concerning personal financial
management in the District of Arizona.




Date:   July 11, 2021                  By:      /s/Lance Brechbill


                                       Name: Lance Brechbill


                                       Title:   Teacher




Case 2:21-bk-02246-PS   Doc 19 Filed 07/14/21 Entered 07/14/21 08:41:03      Desc
                         Main Document    Page 2 of 2
